DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/29/2021 has been entered.
 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 19, 23, 24 and 28 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (abstract idea) without significantly more.

Analysis
Claim 19: Ineligible.
The claim recites a series of acts. The claim is directed to a process, which is a statutory category of invention (Step 1: YES).
The claim is analyzed to determine whether it is directed to a judicial exception. The claim recites the steps of receiving agent information, analyzing and sorting agent information, and Step 2A1-Yes).

Next, the claim is analyzed to determine if it is integrated into a practical application. 
The claim only recites additional elements of using a data processor to perform both the receiving, analyzing, sorting and saving steps, and an interactive display. The processor in both steps is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of analyzing and sorting information, such that it amounts no more than mere instructions to apply the exception using a generic computer component. The additional limitations of providing an interactive display, activating a link that generates pages that includes one or more icons, buttons, pop-up boxes, and pull-down menus, amount to no more than transmitting instructions to execute a computer address link. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any Step 2A2-No).

Next, the claim is analyzed to determine if there are additional claim limitations that individually, or as an ordered combination, ensure that the claim amounts to significantly more than the abstract ideas (whether claim provides inventive concept). As discussed with respect to Step 2A2, the additional element in the claim amounts to no more than mere instructions to apply the exception using a generic computer component. The same analysis applies here in Step 2B, i.e., mere instructions to apply an exception using generic computer components cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B. Furthermore, the Board has already affirmed that: “We find no indication in the Specification, nor do Appellants direct us to any indication, that the particular operations recited in claim 19, for example, require any specialized computer hardware or other inventive computer components, invoke any assertedly inventive programming, or that the claimed invention is implemented using other than generic computer components to perform the claimed method steps. Also, unlike the situation in DDR Holdings, there is no indication here that the claimed data processor is used other than in its normal, expected, and routine manner for receiving and processing data, nor any indication of a change in the routine, conventional functioning of Internet hyperlink protocol”.
Because the steps of generating pages that includes one or more icons, buttons, pop-up boxes, and pull-down menus, were considered to be extra-solution activities in Step 2A, they are re-evaluates in Step 2B to determine if they are more than what is well-understood, routine and conventional in the field. The disclosure does not provide any indication that this type of pages are anything other than generic pages and official notice is hereby taken that the having pages with one or more icons, buttons, pop-up boxes, and pull-down menus, is well-understood, routine and conventional activity in the field (as they are here). Hardly is there a hyperlink page without at least one or more icons, buttons, pop-up boxes, and pull-down menus. Accordingly, a conclusion that the steps of generating pages that includes one or more icons, buttons, pop-up boxes, and pull-down menus, is well-understood, routine and conventional activity is supported under Berkheimer option 4. 


(Step 2B: NO). The claim is not patent eligible.

Claim 24 is the non-transitory computer readable medium equivalent of claim 19, and is similarly rejected under the same rationale as claim 19, supra.

Claims 23 and 28 recite that the commission detail information comprises: an estimated commission processing date for a commission; a face amount of a policy; a premium for a policy; a mode for the premium for a policy; and an issue age of a policy. This limitation further narrows the abstract idea, and is nonetheless still part of the abstract idea. This limitation is similarly rejected under the same rationale as claim 19, supra.

 

Response to Arguments
Applicant's arguments filed 9/29/2020 have been fully considered but they are not persuasive.
The Applicant repeats the argument that the claims do not recite any of the enumerated judicial exceptions. In particular, Applicant asserts that the “saving agent information” cannot be practically performed in the human mind, and can only be “saved” to a physical storage medium.


The Applicant argues that the claims integrate the alleged judicial exception into a practical application. In particular, Applicant asserts that the Office fails to consider the specificity of the claim limitations, or how those limitations interact and impact each other. 
Examiner respectfully disagrees. Examiner analysis is consistent with the 2019 PEG. Again, Examiner incorporates the previous response in the Final Office action mailed on 10/30/2020 herein. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Advisors Assistant (dated 9/16/2000). 
Lamb (USPN 6791571).
Hanby et al. (USPN 7143051). 
These references are as discussed in the office action mailed on 04/14/2015.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Kalinowski can be reached on 571-272-6771.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OLABODE AKINTOLA/Primary Examiner, Art Unit 3691